Beck, P. J.
This is a suit at law for an amount alleged to be due the plaintiff as a part of his salary under a contract between him and the City of Augusta. No equitable relief is prayed for, nor is any question raised as to the constitutionality of any law or statute of this State; or any other question of which this court has jurisdiction under the constitution. This court is therefore without jurisdiction to entertain the case, under the provisions of the constitution fixing its jurisdiction. The fact that in the petition an attack is made upon certain ordinances of the city, on the ground that they violate certain provisions of the State and Federal constitutions, does not confer jurisdiction on the Supreme Court, because the Court of Appeals has jurisdiction to pass upon and determine questions relating to the constitutionality of municipal ordinances. Constitution of Georgia, art. 6, sec. 2, par. 5 (Civil Code, § 6502); Thompson v. Atlanta, 176 Ga. 489 (168 S. E. 312).

Transferred to Court of Appeals.


All the Justices concur.